DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 7/20/2022 has been entered.  Claims 1-6 are pending in the application.  The amendments to the claims overcome each and every objection previously set forth in the Non-Final Office Action mailed on 5/4/2022.

Information Disclosure Statement
The information disclosure statement filed 12/4/2019 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because Non-Patent Literature citations #1-3 fail to include publication dates.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).  Please submit an updated IDS which includes the missing publication dates of the Non-Patent Literature citations.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2016/0001048 A1) in view of Crank (US 2005/0049523 A1).
Regarding claim 1, Koike discloses a guidewire (guidewire 10, see Fig. 1), comprising:
an elongated core member (shaft 20) having a proximal core section (greater- diameter portion 20c), a distal core section (smaller-diameter portion 20a), and a tapered segment (tapered portion 20b) tapering from a larger diameter to a smaller diameter moving from the proximal core section (greater-diameter portion 20c) toward the distal core section (smaller-diameter portion 20a) (see Fig. 1, par. [0036]), and the elongated core member (shaft 20) having a proximal end (proximal end of shaft 20, not shown) configured to remain outside a body of a patient (see par. [0034]) and a distal end (distal end of shaft 20 shown at distal joining member 41) configured to be advanced into a vascular system of the patient (see par. [0035]);
a single, continuous inner wire coil (first inner coil 52) having a distal end (distal end of first inner coil 52 shown at distal joining member 41) and a proximal end (proximal end of first inner coil 52 shown at first joining member 45) and being disposed over, but not touching, the distal core section (smaller-diameter portion 20a) of the elongated core member (shaft 20) (see Fig. 1, shaft 20 and first inner coil 52 are attached at first joining member 45 and distal joining member 41 and thus the first inner coil 52 is not directly touching the smaller-diameter portion 20a — par. [0040] and [0044]);
the inner wire coil (first inner coil 52) having a uniform inside diameter thereby forming a uniform gap with an outer surface of the elongated core member (shaft 20) (see Fig. 1);
an outer wire coil (outer coil 30) having a distal end (distal end of outer coil 30 shown at distal joining member 41) and a proximal end (proximal end of outer coil 30 shown at proximal joining member 42) and being disposed over, but not touching, the inner wire coil (first inner coil 52) and the distal core section (smaller-diameter portion 20a) of the elongated core member (shaft 20) (see Fig. 1, shaft 20, first inner coil 52, and outer coil 30 are attached at joining members 41-43 and 45 and thus the outer coil 30 is not directly touching the first inner coil 52 or the smaller-diameter portion 20a — see par. [0040] and [0044]);
the distal end (distal end of first inner coil 52 shown at distal joining member 41) of the inner wire coil (first inner coil 52) being permanently attached at the distal end (distal end of shaft 20 shown at distal joining member 41) of the elongated core member (shaft 20) (see par. [0044]);
the proximal end (proximal end of first inner coil 52 shown at first joining member 45) of the inner wire coil (first inner coil 52) being permanently attached to the elongated core member (shaft 20) (see par. [0044]).
However, Koike fails to explicitly state that the inner wire coil has an I-beam cross sectional shape.
Crank teaches a guidewire (elongate medical device 100 is a guidewire — see par. [0039], Fig. 1) wherein the wire coil (coil 110) has an I-beam cross-sectional shape (see par. [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner wire coil of the guidewire of Koike to have an I-beam cross-sectional shape as taught by Crank in order to achieve a desired flexibility of the guidewire (see Crank par. [0037]).

Regarding claim 2, modified Koike teaches the guidewire of claim 1 substantially as claimed. Koike further teaches wherein a first solder joint (first joining member 45) permanently attaches the proximal end (proximal end of first inner coil 52 shown at first joining member 45) of the inner wire coil (first inner coil 52) to the elongated core member (shaft 20) (see par. [0041] and [0044]).

Regarding claim 3, modified Koike teaches the guidewire of claim 1 substantially as claimed. Koike further teaches wherein the inner wire coil (first inner coil 52) is formed from a single strand of wire (elemental wire 52a) (see par. [0043]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2016/0001048 A1) in view of Crank (US 2005/0049523 A1), as applied to claim 1 above, and further in view of Sharrow (US 2007/0083132 A1).
Regarding claim 5, modified Koike teaches the guidewire of claim 1 substantially as claimed. However, modified Koike fails to explicitly state wherein the inner wire coil is formed from a radiopaque material taken from the group of radiopaque materials including platinum, palladium, iridium, tungsten, tantalum, rhenium and gold.
Sharrow teaches a guidewire (guidewire 200, see Fig. 2) wherein the inner wire coil (inner coil 220) is formed from a radiopaque material such as gold, platinum, palladium, tungsten alloy, and tantalum (see par. [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the inner wire coil of modified Koike to be a radiopaque material as taught by Sharrow in order to aid the user of the guidewire in determining its location during a medical procedure (see Sharrow par. [0035]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Koike (US 2016/0001048 A1) in view of Crank (US 2005/0049523 A1), as applied to claim 1 above, and further in view of Roseke (What is Torsion Constant?, December 5, 2013, Project Engineer).
Regarding claim 6, modified Koike teaches the guidewire of claim 1 substantially as claimed. However, modified Koike fails to explicitly state wherein the I- beam has a linear torsional stiffness in the range from 0.1 moment (N.m) to 0.6 moment (N.m) when subjected to an applied torque in the range from 15 degrees to 90 degrees.
Roseke teaches the following equation for an angle of twist:

    PNG
    media_image1.png
    303
    369
    media_image1.png
    Greyscale

Torsional stiffness, τ, is known to be equal to applied torque, T, divided by the angle of twist, θ. The above equation can be manipulated to solve for torsional stiffness, τ, such that:
                
                    τ
                    =
                    
                        
                            T
                        
                        
                            θ
                        
                    
                    =
                    
                        
                            J
                            ×
                            G
                        
                        
                            L
                        
                    
                
            
Known parameters can be inserted into the above equation to solve for the torsional stiffness, yielding a predictable result. These parameters can be altered to achieve a desired torsional stiffness. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the I-beam of modified Koike to have a linear torsional stiffness in the range from 0.1 moment (N.m) to 0.6 moment (N.m) when subjected to an applied torque in the range from 15 degrees to 90 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US 2016/0074630 A1) in view of Crank (US 2005/0049523 A1).
Regarding claim 1, Murata discloses a guidewire (guidewire 20, see Fig. 3, note: the guidewire 20 of Fig. 3 is the same as the guidewire 10 of Fig. 1 with the addition of the inner coil 25, see par. [0040], [0042]), comprising:
an elongated core member (core shaft 21) having a proximal core section (see Figs. 1 and 3, par. [0042], proximal core section is section of core shaft 21/11 proximal to outer coil 12/22 shown in Fig. 1), a distal core section (section of core shaft 21 shown in Fig. 3), and a tapered segment (see Figs. 1 and 3, par. [0042], section of core shaft 21/11 shown tapered in Fig. 1) tapering from a larger diameter to a smaller diameter moving from the proximal core section (see Figs. 1 and 3, par. [0042], proximal core section is section of core shaft 21/11 proximal to outer coil 12/22 shown in Fig. 1) toward the distal core section (section of core shaft 21 shown in Fig. 3) (as shown in Fig. 1), and the elongated core member (core shaft 21) having a proximal end (proximal end of core shaft 21) configured to remain outside a body of a patient (see par. [0003], a proximal end of core shaft 21 remains outside the body to introduce a catheter over the guidewire 20) and a distal end (distal end of core shaft 21) configured to be advanced into a vascular system of the patient (see par. [0002]-[0003]);
a single, continuous inner wire coil (inner coil 25) having a distal end (distal end of inner coil 25) and a proximal end (proximal end of inner coil 25) and being disposed over, but not touching, the distal core section (section of core shaft 21 shown in Fig. 3) of the elongated core member (core shaft 21) (see Fig. 3, par. [0040]);
the inner wire coil (inner coil 25) having a uniform inside diameter thereby forming a uniform gap with an outer surface of the elongated core member (core shaft 21) (see Fig. 3);
an outer wire coil (outer coil 22) having a distal end (distal end of outer coil 22) and a proximal end (proximal end of outer coil 22 (shown as outer coil 12 in Fig. 1), see par. [0040], [0042]) and being disposed over, but not touching, the inner wire coil (inner coil 25) and the distal core section (section of core shaft 21 shown in Fig. 3) of the elongated core member (core shaft 21) (see Fig. 3);
the distal end (distal end of inner coil 25) of the inner wire coil (inner coil 25) being permanently attached at the distal end (distal end of core shaft 21) of the elongated core member (core shaft 21) (via brazing member 23, see par. [0041]-[0045]);
the proximal end (proximal end of inner coil 25) of the inner wire coil (inner coil 25) being permanently attached to the elongated core member (core shaft 21) (via brazing member 26, see par. [0043]).
However, Murata fails to explicitly state that the inner wire coil has an I-beam cross sectional shape.
Crank teaches a guidewire (elongate medical device 100 is a guidewire — see par. [0039], Fig. 1) wherein the wire coil (coil 110) has an I-beam cross-sectional shape (see par. [0037]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the inner wire coil of the guidewire of Murata to have an I-beam cross-sectional shape as taught by Crank in order to achieve a desired flexibility of the guidewire (see Crank par. [0037]).

Regarding claim 2, modified Murata teaches the guidewire of claim 1 substantially as claimed.  Murata further teaches wherein a first solder joint (brazing member 26) permanently attaches the proximal end (proximal end of inner coil 25) of the inner wire coil (inner coil 25) to the elongated core member (core shaft 21) (see par. [0043]).

Regarding claim 3, modified Murata teaches the guidewire of claim 1 substantially as claimed.  Murata further teaches wherein the inner wire coil (inner coil 25) is formed from a single strand of wire (see par. [0040], “a closely wound single-strand coil”).

Regarding claim 4, modified Murata teaches the guidewire of claim 1 substantially as claimed.  Murata further teaches wherein the inner wire coil (inner coil 25) is formed from a multifilar coil of wire (see par. [0040], “a closely wound coil formed by winding a plurality of elemental wires in a helical fashion”).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US 2016/0074630 A1) in view of Crank (US 2005/0049523 A1), as applied to claim 1 above, and further in view of Sharrow (US 2007/0083132 A1).
Regarding claim 5, modified Murata teaches the guidewire of claim 1 substantially as claimed. However, modified Murata fails to explicitly state wherein the inner wire coil is formed from a radiopaque material taken from the group of radiopaque materials including platinum, palladium, iridium, tungsten, tantalum, rhenium and gold.
Sharrow teaches a guidewire (guidewire 200, see Fig. 2) wherein the inner wire coil (inner coil 220) is formed from a radiopaque material such as gold, platinum, palladium, tungsten alloy, and tantalum (see par. [0035]).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the inner wire coil of modified Murata to be a radiopaque material as taught by Sharrow in order to aid the user of the guidewire in determining its location during a medical procedure (see Sharrow par. [0035]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Murata et al. (US 2016/0074630 A1) in view of Crank (US 2005/0049523 A1), as applied to claim 1 above, and further in view of Roseke (What is Torsion Constant?, December 5, 2013, Project Engineer).
Regarding claim 6, modified Murata teaches the guidewire of claim 1 substantially as claimed. However, modified Murata fails to explicitly state wherein the I- beam has a linear torsional stiffness in the range from 0.1 moment (N.m) to 0.6 moment (N.m) when subjected to an applied torque in the range from 15 degrees to 90 degrees.
Roseke teaches the following equation for an angle of twist:

    PNG
    media_image1.png
    303
    369
    media_image1.png
    Greyscale

Torsional stiffness, τ, is known to be equal to applied torque, T, divided by the angle of twist, θ. The above equation can be manipulated to solve for torsional stiffness, τ, such that:
                
                    τ
                    =
                    
                        
                            T
                        
                        
                            θ
                        
                    
                    =
                    
                        
                            J
                            ×
                            G
                        
                        
                            L
                        
                    
                
            
Known parameters can be inserted into the above equation to solve for the torsional stiffness, yielding a predictable result. These parameters can be altered to achieve a desired torsional stiffness. Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the I-beam of modified Murata to have a linear torsional stiffness in the range from 0.1 moment (N.m) to 0.6 moment (N.m) when subjected to an applied torque in the range from 15 degrees to 90 degrees as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. 103 rejections of Miyata in view of Crank been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments with respect to the 35 U.S.C. 103 rejections of Koike in view of Crank have been fully considered but they are not persuasive.  Applicant argues that the amendment added to claim 1 to include “a single, continuous inner wire coil” is not disclosed by Koike because Koike has two separate inner wire coils.  However, while Koike does teach two separate inner wire coils (see Fig. 1, inner coils 52 and 54), this does not negate the fact that inner wire coil 52 itself can still be considered a single, continuous inner wire coil as claimed.  Inner coil 52 is one inner coil (i.e. inner coil 52 is a “single” inner coil) without any discontinuities from its distal end at joining member 41 to its proximal end at joining member 45 (i.e. inner coil 52 is “continuous”) (see Fig. 1).  It appears the Applicant is attempting to recite that there are no other coil structures inside the outer coil except for one inner coil (as shown in Applicant’s Figure 2 for example), but this is not required by the amended claim language.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783